Citation Nr: 9911833	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  93-07 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC



THE ISSUE

Entitlement to service connection for a genitourinary 
disorder manifested by polyuria and nocturia.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from February 1988 to 
September 1991.

This case was previously before the Board of Veteran's 
Appeals (Board) on appeal from adverse actions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Los Angeles, California and Montgomery, Alabama.  The case 
was remanded by the Board in December 1994 and February 1997.  
Ultimately only the issue on the title page remains in need 
of resolution.  Additional development of the claim has 
occurred at ROs in Roanoke, Virginia and Washington, D.C.  
The Washington RO is now the certifying RO.


REMAND

Review of the record reveals a representation problem that 
must be addressed before the Board can proceed to final 
appellate decision.  While living in Alabama, the appellant 
selected as her representative the State Veterans Affairs 
Department.  She has since moved, and as noted, her claims 
file is within the jurisdiction of the Washington, D.C., RO.

That RO has sent copies of correspondence and decisions to 
the Alabama Department of Veterans Affairs for review.  It 
does not appear, however, that the claims file was forwarded 
for a written presentation prior to its return to the Board.  
In the alternative, the appellant has not been notified that 
she is now essentially unrepresented, nor has she been 
afforded an opportunity to select a new representative if she 
so desires.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should either forward the 
claims file to the Alabama Department of 
Veteran Affairs for review, or inform the 
appellant that such referral is not 
possible.  If such referral is not 
possible, the appellant should be 
notified that she may select a new 
representative, or may proceed without 
representation.  Documentation as to all 
actions taken should be associated with 
the claims folder.

2.  Subsequent to the case being reviewed 
by a representative, (if accomplished,) 
and the opportunity to make any argument 
or presentation desired is completed, the 
matter should be returned to the Board in 
accordance with applicable procedures.  
Likewise, if the appellant proceeds 
without representation, the matter should 
be returned to the Board in accordance 
with applicable procedures.

No action is required of the appellant until or unless she is 
notified.  The Board intimates no opinion as to the ultimate 
holding in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




